Bv Court,
Beench, O. J.:
The writ in this cause was ordered dismissed, there being no error in tbe record. But if error had occurred, this writ would still have been unauthorized and improper. Tbe district courts of this territory have full jurisdiction to hear and determine appeals from justices’ courts in criminal cases, and the writ of certiorari can not be invoked to review errors or mistakes where the court has acted within its jurisdiction. This kind of error can be reviewed and corrected only on appeal.
Tweed and Postee, JJ., concurred.